This action was commenced by the libel-ants for $5,000 damages for a marine tort against the defendants, as owners of the steamship Pacific. Process of citation was-issued, and • both defendants were served. After service a settlement of the suit was made by paying the libelants a draft for $750. After the draft became due, It was protested for nonpayment. A motion was now made by the libelant to proceed with the-suit, and add another party, a Mr. Lowry, as defendant, and for an order to hold all the defendants to bail. Mr. D. W. Mahon, Jr., was heard for the libelant in support of the-motion, and Mr. T. J. Brady, for the defendants, in opposition, who relied on rule 25 of the supreme court of United States. After considerable' discussion, the judge decided in favor of the libelant, granting the amendment prayed for, and allowing the suit to-proceed as if no settlement had taken place, and ordering the defendants to be held to bail on $1,200; thus deciding that a draft is no payment unless paid.